DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Solmsdolf (US 6,082,778).
In respect to claims 31-35, Solmsdorf discloses a laminated document comprising: a first opaque layer 18; a metallized structure (OVD layer 8 and opaque metal layer 7) in direct contact with a portion of the surface of the first opaque layer 18; and a second transparent layer 6 (Col. 3, 53-59; Fig. 3). The second transparent layer 6 may cover the entire card, wherein the “copy protection element” 2 (which comprises the OVD layer 8) may be only partially, thus the second transparent layer 6 contacts the first 
Solmsdorf does not disclose the material of either the first or second layers, namely, as polycarbonate, however, it would have been obvious to select polycarbonate as a suitable material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Polycarbonate is known in the art (see NPL).
In respect to claims 37 and 38, Solmsdorf discloses that the personalized data may comprise text (Fig. 2), and/or images (Col. 3, 31-34).
In respect to claims 40 and 41, Solmsdorf discloses that the metallized structure defines multiple openings, e.g. each individual number comprising an “opening”, which are visible through the second transparent layer (Fig. 2).
In respect to claims 36, 39, and 42, Solmsdorf further discloses another embodiment wherein the metallized structure is shown as a transfer element (attached via adhesive 16) (Col. 5, 40-65; Fig. 5), however, it may be utilized as lamination, interior to the card (as in the above example) (Col. 6, 19-22).  In this embodiment, without use of the adhesive (laminated under a transparent cover layer), the card first opaque layer below would be visible through the markings.  In Solmsdorf, there is no explicit disclosure of the openings being visible from the other side of the card, however this is a functionality which is, at least in some interpreations (see lack of enablement in 35 USC 112(a), above) dependent on the material/coloration of the first layer.  Thus there are several known materials, which through obvious material choice, would provide enough opacity to be “opaque” but also allow enough transmission for the openings to be visible therethrough in strong transmitted light.


Response to Arguments

Applicant's arguments filed 03/15/21 have been fully considered but they are not persuasive.
The applicant states that “applicant finds nothing, and the Office Action also did not provide a citation to the cited art in support of, a teaching or suggestion of the polycarbonate layers of claim 31. Rather, the Office Action appears to be taking Office Notice that the polycarbonate layers are obvious”, however this is not true.  The Office Action explicitly states that the use of a known material is obvious in light of case law In re Leshin, 125 USPQ 416.   Thus, Office Notice is not taken that polycarbonate layers are obvious to use in the primary reference. 
The Examiner believes that the use of polycarbonate (PC) is security substrates is instant and unquestionable, and is surprised to see such a well-known polymer being questions.  In the Examiner’s opinion, PC is one of the most common, if not the most common polymers in security cards. Thus, it is unquestionable that a person of ordinary skill in the art would not recognize PC as a known material in the art. Nonetheless, a NPL document is provided which shows polycarbonate has been a known polymer in security cards for decades.  This does not provide a new grounds of rejection, but simply a demonstration that PC is indeed a known material used in security substrates.
The determination of patentability is based on the entire record, by a preponderance of the evidence; see MPEP 2142.  In the present application, the fact that the Applicants referred to the material by a well-known and commonly understood name is itself evidence that the material is known.  Additionally, Applicants have not provided any explanation of why the noticed fact is not considered to be common.  See MPEP 2144.03c 
The 35 USC 112(b) rejection has been obviated by amendment.
	This action is FINAL.  If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final.  See MPEP 2144.03d

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637